Evans, Judge,
concurring specially. In this case, appellant has not filed enumerations of error as required by law (see Windsor v. Southeastern Adjusters, Inc., 221 Ga. 329, 144 SE2d 739; Smith v. Smith, 225 Ga. 474, 169 SE2d 820), nor has he filed a brief, nor was oral argument made in his behalf. All points not argued are considered as abandoned. (See Code Ann. § 24-3618; our Rule 18 (c) (2).)
I do not consider it proper to pass upon the merits of the case under these circumstances; but the majority affirms, and I concur in the result.